Citation Nr: 0208979	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In February 
2000, the Board remanded the case to the RO for additional 
development.  That development has been completed, and the 
case is once again before the Board for review. 

The veteran's claim for service connection for PTSD was 
initially denied by the RO in an unappealed June 1988 rating 
decision.  The issue before the Board, therefore, is whether 
the veteran has submitted new and material evidence to reopen 
this claim.  In a rating decision dated September 1997, the 
RO did not determine whether the veteran had submitted new 
and material evidence.  Rather, it denied the veteran's claim 
on the merits following a de novo review of the record.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's September 1997 action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the issue certified by the RO has 
been rephrased as noted on the title page.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed June 1988 rating decision denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that no diagnosis of PTSD had been provided. 

3.  The additional evidence presented since June 1988 does 
not show that the veteran suffers from PTSD. 


CONCLUSIONS OF LAW

1.  A June 1988 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since June 1988 is not 
new and material, and the claim for service connection for 
PTSD has not been reopened.  38 U.S.C.A.     §§ 5103, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000), § 3.159 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  As noted, 
however, the regulatory provisions affecting the adjudication 
of claims to reopen a finally decided claim are applicable 
only to claims received on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
prior to that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  Here, the record contains several letters by 
the RO notifying the veteran of the evidence needed to reopen 
his claim.  In a May 1997 letter, the RO notified the veteran 
that a verified stressor and a diagnosis of PTSD based on the 
verified stressor is needed to prove his claim.  The RO then 
explained that VA was responsible for verifying the veteran's 
stressors through the U.S. Army and Joint Services 
Environmental Support Group (ESG), but that before that could 
be accomplished, the veteran was responsible for providing 
specific information concerning his stressors.  The RO also 
asked the veteran to submit any reports from private 
physicians who have treated him for the claimed condition.  
Further, in a February 2000 remand, the Board instructed the 
RO to obtain any outstanding treatment records from the 
Marion, Indiana VA Medical Center (VAMC) since 1972.  Those 
records have been obtained and associated with the claims 
file.  Since these communications meet the standard erected 
by the VCAA, the Board finds that no further development is 
needed. 

II.  Legal Criteria for Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  Service connection for PTSD 
requires the following three elements: [1] a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

III.  New and Material Evidence

In this case, an original claim for service connection for 
PTSD was denied by the RO in a June 1988 rating decision.  
That decision was based on a finding that the evidence of 
record did not establish a diagnosis of PTSD.  The evidence 
considered at that time included the veteran's service 
personnel and medical records, which showed that the veteran 
had sustained a shell fragment wound to the left thigh while 
serving in Vietnam.  In addition, numerous VA outpatient 
treatment and hospitalization reports showed treatment for 
schizophrenia, with onset approximately 11/2 years after 
service.  However, none of the records revealed that the 
veteran had been diagnosed with PTSD.  Thus, the RO conceded 
that the veteran was exposed to a stressor, as the evidence 
showed that he had received a shell fragment wound to his 
left thigh in service.  Nevertheless, service connection for 
PTSD was denied because  the veteran "[did] not display the 
symptoms typical of [PTSD] and that disability has not been 
diagnosed."  In a letter dated July 1988, the veteran was 
notified of that decision and of his appellate rights but did 
not seek appellate review within one year of notification.  
Therefore, that decision is final and is not subject to 
revisions upon the same factual basis.  See 38 U.S.C.A.            
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In April 
1997, the veteran sought to reopen his claim for service 
connection for PTSD.  When a claim to reopen is presented, a 
two-step analysis is performed.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final June 1988 rating decision includes medical records from 
Marion General Hospital, dated September 1993, as well as 
numerous VA outpatient treatment and hospitalization reports 
dated from 1985 until 2000.  The Board finds that most of 
these reports are new, as they were not associated with the 
claims file at the time of the June 1988 rating decision.  
However, none of these records contains a diagnosis of PTSD.  
Instead, they show extensive treatment for schizophrenia, 
which is not an issue on appeal.  Accordingly, none of the 
records submitted since June 1988  is probative of the 
central issue of whether the veteran currently suffers from 
PTSD.  See 38 C.F.R. § 3.156.  

The Board has also considered the veteran's own statements in 
which he claims that he currently suffers from PTSD as a 
result of stressors he experienced in service.  These 
statements, however, are merely cumulative of statements made 
by the veteran at the time of the June 1988 rating decision.  
Since cumulative, they cannot be deemed new and material 
evidence.  See Smith, 12 Vet. App. at 314 ("once it was 
determined that the evidence was not new, no further analysis 
was required, for it could not be 'new and material' if it 
was not 'new.'").

As a whole, the evidence received since the June 1988 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran 
currently suffers from PTSD.  Therefore, it follows that new 
and material evidence has not been submitted subsequent to 
the June 1988 rating decision that denied service connection 
for PTSD.  Accordingly, the June 1988 rating decision remains 
final.  As the foregoing explains the need for competent 
evidence demonstrating that the veteran currently suffers 
from PTSD as a result of service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service connection 
for PTSD.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied. 




		
NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

